EXHIBIT 1 TRANSACTIONS DURING THE PAST 60 DAYS The Reporting Persons engaged in the following transactions in shares of Common Stock of the Companyduring the past 60 days.Such transactions involved the sale of shares on the Nasdaq National Market System. The prices reported below reflect the weighted average sale price of the shares of Common Stock sold on the relevant date.The Reporting Persons hereby undertake to provide upon request to the SEC staff full information regarding the number of shares and prices at which each transaction was effected. Date Type Price Shares 9/27/20101 Sale 9/28/20102 Sale 9/29/20103 Sale 9/30/20104 Sale 10/01/20105 Sale 10/04/20106 Sale 10/05/20107 Sale 10/06/20108 Sale 10/07/20109 Sale 10/08/201010 Sale 10/11/201011 Sale 10/12/201012 Sale 10/13/201013 Sale 10/14/201014 Sale 1 This transaction was executed in multiple trades at prices ranging from $5.61 - 5.70. 2 This transaction was executed in multiple trades at prices ranging from $5.60 - 5.62. 3 This transaction was executed in multiple trades at prices ranging from $5.55 - 5.73. 4 This transaction was executed in multiple trades at prices ranging from $5.60 - 5.66. 5 This transaction was executed in multiple trades at prices ranging from $5.86 - 5.91. 6 This transaction was executed in multiple trades at prices ranging from $5.80 - 5.84. 7 This transaction was executed in multiple trades at prices ranging from $5.84 - 5.90. 8 This transaction was executed in multiple trades at prices ranging from $5.77 - 5.84 9 This transaction was executed in multiple trades at prices ranging from $5.83 - 6.11. 10 This transaction was executed in multiple trades at prices ranging from $6.01 - 6.06. 11 This transaction was executed in multiple trades at prices ranging from $6.02 - 6.14. 12 This transaction was executed in multiple trades at prices ranging from $6.04 - 6.08. 13 This transaction was executed in multiple trades at prices ranging from $6.08 - 6.20. 14 This transaction was executed in multiple trades at prices ranging from $6.13 - 6.18. Date Type Price Shares 10/15/201015 Sale 10/18/201016 Sale 10/19/201017 Sale 10/20/201018 Sale 10/21/201019 Sale 10/22/201020 Sale 15 This transaction was executed in multiple trades at prices ranging from $ 6.05 - 6.09. 16 This transaction was executed in multiple trades at prices ranging from $6.05 - 6.06. 17 This transaction was executed in multiple trades at prices ranging from $5.95 - 6.00. 18 This transaction was executed in multiple trades at prices ranging from $5.94 - 6.03. 19 This transaction was executed in multiple trades at prices ranging from $6.05 - 6.06. 20 This transaction was executed in multiple trades at prices ranging from $6.06 - 6.28.
